Citation Nr: 0209070	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as secondary to herbicide exposure.

2.  Entitlement to an increased (compensable) rating for dry 
skin due to eczema of the thighs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1964 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1996 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

The current appeal arose from a claim filed by the veteran in 
June 1996 in which he stated that he had skin rashes due to 
Agent Orange exposure.  The RO interpreted this as both a 
claim for service connection for a skin disorder due to Agent 
Orange, and a claim for an increased rating for service-
connected eczema.  The RO denied both of those claims in a 
decision of September 1996.  In his notice of disagreement, 
the veteran stated the he disagreed with the decision "to 
deny service-connected disability for skin rashes".  The RO 
issued a statement of the case in September 1997 which 
addressed only the claim for service connection for a skin 
disorder as a result of herbicide exposure.  Subsequently, in 
his substantive appeal statement of October 1997, the veteran 
stated that he had "seen dermatologists several times for 
skin rash.  Received med and rash is still present."

The Board believes that the veteran's comments contained in 
the notice of disagreement and substantive appeal may be 
interpreted as pertaining not only to the claim for service 
connection but also as pertaining to the claim for an 
increased rating for the service-connected eczema.  That 
issue is not ripe for appellate review, however, as the claim 
for an increased rating has not been addressed in a statement 
of the case.  Accordingly, the Board will address this 
situation in the Remand which follows this decision.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with decision and 
no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran's only current skin disorder is his service-
connected eczema.  

3.  The veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides.


CONCLUSION OF LAW

A skin disorder other than eczema was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a skin disorder.  He 
contends that he has a skin disorder which resulted from 
exposure to herbicides in service when he was stationed in 
Vietnam. 

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statement of the case (SSOC), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOC.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined a hearing.  All 
relevant evidence identified by the appellant was obtained 
and considered.  The claims file contains the appellant's 
service medical records.  Post-service treatment records have 
also been obtained.  Although the veteran has not been 
afforded a disability evaluation examination, the treatment 
records contain the information necessary to resolve the 
issue on appeal.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as a malignant tumor or scleroderma, is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to the claim that the veteran has a skin 
disorder which is due to exposure to Agent Orange in service, 
the Board notes that his record of service (DD-214) shows 
that he had service in Vietnam, so exposure to Agent Orange 
and other herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, November 1999, and again most recently in June 
2002, VA issued a notice in which it was determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to skin 
cancer, including malignant melanoma, basal cell carcinoma, 
and squamous cell carcinoma.  See Notice, 61 Fed. Reg. 57586-
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has reviewed all evidence which is contained in the 
veteran's claims file.  His service medical records reflect 
that he was treated in January 1968 for what was thought to 
be a fungus infection.  In September 1968, the veteran filed 
a claim for service connection for a skin disease.  The 
report of a disability evaluation examination conducted by 
the VA in October 1968 shows that he complained that a rash 
had bothered him since before leaving Vietnam.  He said that 
he itched a lot.  On dermatological examination, it was noted 
that the veteran stated that the itching and breaking out was 
over his lower legs and over the lower portion of his trunk.  
On physical examination, there were mild areas of redness and 
scaling on the anterior and medial thighs and a few scattered 
lesions over the posterior thighs.  No eruption was present 
over the upper trunk or arms.  There was no evidence of 
fungus infection.  The diagnosis was dry skin, eczema, 
minimal, of thighs.  The prognosis was that the veteran may 
have some trouble with this condition from time to time, 
though at the examination it was minimal.  Subsequently, in a 
decision of November 1968, the RO granted service connection 
for dry skin, eczema, of thighs, and assigned a 
noncompensable rating.

The current appeal arose from a claim filed by the veteran in 
June 1996 in which he stated that he had skin rashes due to 
Agent Orange exposure.  The RO interpreted this as both a 
claim for service connection for a skin disorder due to Agent 
Orange, and a claim for an increased rating for the service-
connected eczema.  The RO denied both of those claims in a 
decision of September 1996.  In his notice of disagreement, 
the veteran stated the he disagreed with the decision "to 
deny service-connected disability for skin rashes".  The RO 
issued a statement of the case in September 1997 which 
addressed only the claim for service connection for a skin 
disorder as a result of herbicide exposure.  Subsequently, in 
his substantive appeal statement of October 1997, the veteran 
stated that he had "seen dermatologists several times for 
skin rash.  Received med and rash is still present."  

The evidence which has been developed includes numerous 
private and VA medical treatment records.  The Board finds, 
however, that only one record pertains to treatment for a 
skin disorder.  A record dated in November 1997 shows that 
the veteran was seen at a VA dermatology clinic.  It was 
noted that he came for evaluation of a rash that comes and 
goes.  On examination, he had some hypopigmented areas on the 
legs and a few eczematous areas.  The assessment was nummular 
eczema.  Medications were prescribed.  

The evidence also includes photographs of the veteran showing 
the presence of a rash on his skin.

The Board finds that the medical evidence shows that the 
veteran's only current skin disorder is eczema, a disorder 
for which he has already established service connection.  
There is no evidence that the veteran has ever been diagnosed 
with a disorder which may be presumed to have been due to 
exposure to herbicides such as chloracne or porphyria cutanea 
tarda.  

The Board notes that the veteran's own opinion that he has a 
skin disorder which is related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's current skin disorder 
is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that a skin disorder other 
than eczema was not incurred in or aggravated by service, and 
may not be presumed to have resulted from herbicide exposure.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).


ORDER

Entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure is denied.


REMAND

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the veteran's 
notice of disagreement with the decision regarding the claim 
for an increased rating for service-connected eczema.  Due 
process considerations mandate that the case be REMANDED for 
a statement of the case on this matter.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, that issue is remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the decision regarding 
a claim for an increased rating for 
eczema.  The RO should then allow the 
veteran 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect his appeal of that 
issue to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant does not need to take 
any action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

